Exhibit 10.5



PURCHASE AND SALE AGREEMENT


by and between
CPE OFFICE OWNER, LLC,
a Delaware limited liability company
("Assignor")
and
ARCP ACQUISITIONS, LLC,
a Delaware limited liability company
("Assignee")


October 2, 2014






















Office Condominium Unit
Freeport-McMoRan Center
333 N. Central Avenue
Phoenix, Arizona

1





--------------------------------------------------------------------------------





Exhibits and Schedules
Exhibit A:     Legal Description of Office Condominium
Exhibit B:    Permitted Exceptions
Exhibit C:    Service Contracts
Exhibit D:    Property Information
Exhibit E:    Tenant Leases
Exhibit F-1:
Assignment and Assumption of Unsubordinated Development Lease (Office
Condominium) and Consent to Assignment and Assumption

Exhibit F-2:
Memorandum of Assignment and Assumption of Unsubordinated Development Lease
(Office Condominium) and Consent to Assignment and Assumption

Exhibit F-3:    Form City of Phoenix Estoppel
Exhibit F-4:    Form of Assignment and Assumption of Tenant Lease
Exhibit F-5:    Form of Tenant Estoppel


Exhibit F-6:    Form of Notice Letter (Tenant)


Exhibit F-7:    Form of Assignment and Assumption of Contracts


Exhibit F-8:    Form of Bill of Sale


Exhibit F-9:    Form of Non-Exclusive Assignment and License of Plans and
Permits


Exhibit F-10:    Form of Project Easements Estoppel


Exhibit F-11:    Form of Condominium Estoppel


Exhibit F-12:    Form of Non-Foreign Certification


Exhibit F-13:    Form of Closing Certification


Exhibit G:    Rent Roll


Schedule 1.3    Personal Property







2





--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
(Freeport-McMoRan Center - Office Condominium)
This Purchase and Sale Agreement ("Agreement") by and between CPE OFFICE OWNER,
LLC, a Delaware limited liability company ("Assignor"), and ARCP ACQUISITIONS,
LLC, a Delaware limited liability company ("Assignee"), is made effective as of
the 1st day of October, 2014 (the "Agreement Date"). Assignor and Assignee may
also be referred to herein individually as a "Party" and collectively as
"Parties".


RECITALS
A.    Central Park East Associates LLC, a Delaware limited liability company
("Original Tenant"), as "Tenant", and the City of Phoenix, as "Landlord," are
parties to that certain Unsubordinated Development Lease (City of Phoenix
Contract No. 117186-UDL), effective January 9, 2008, as amended by First
Amendment to Unsubordinated Development Lease dated as of April 14, 2010, and
Second Amendment to Unsubordinated Development Lease dated as of March 7, 2011
(as so amended, the "Development Lease"). The Development Lease leases to
Original Tenant certain real property in the City of Phoenix as more
particularly described by Exhibit A attached hereto (the "Land") and the
improvements constructed thereon by Original Tenant consisting of a 26-story
high-rise mixed use building known as Freeport-McMoRan Center with an address at
333 North Central Park Avenue, Phoenix, Arizona (the "Improvements").
B.    Original Tenant, as Declarant, has recorded against the Land that certain
Declaration of Condominium and Declaration of Covenants, Conditions,
Restrictions and Easements for Freeport-McMoRan Center recorded among the
Official Records of Maricopa County, Arizona (the "Official Records"), as
Document No. 2011-0221796, as amended by First Amendment to Declaration of
Condominium and Declaration of Covenants, Conditions, Restrictions and Easements
for Freeport-McMoRan Center Condominium (as so amended, the "Condominium
Declaration"), as well as that certain Condominium Plat, recorded on March 14,
2011, in Book 1080, Page 7, as Document No. 2011-0221179 (the "Condominium
Plat"), whereby a condominium regime was imposed upon the Land consisting of,
among other thing, an "Office Unit" (consisting more or less of the 19th through
26th floors of the Improvements and an undivided interest in certain Common
Elements) and a "Hotel Unit" (consisting more or less of the 11th through 18th
floors of the Improvements and an undivided interest in certain Common
Elements), as each of the Office Unit and the Hotel Unit and the "Common
Elements" are each defined and more particularly described by the Condominium
Declaration and the Condominium Plat.
C.    By Assignment of Unsubordinated Development Lease and Consent to
Assignment dated as of March 7, 2011, Original Tenant, inter alia, (i) assigned
to Assignor (A) all of Original Tenant 's right title and interest under the
Development Lease which relates to the Office Unit, including an undivided
interest in and to the Common Elements and the "Purchase Option" (as defined by
the Development Lease) for the Office Unit, and (B) an undivided interest in and
to the Project Easements (as hereinafter defined); and (ii) assigned to CPE
Hotel Owner, LLC, a Delaware limited liability company (the "Hotel Owner"), (A)
all of Original Tenant 's right title and interest under the Development Lease
which relates to the Hotel Unit, including an undivided interest in and to the
Common Elements and the Purchase Option for the Hotel Unit, and (B) an undivided
interest in and to the Project Easements.
D.    Assignor, as the owner of each of the interests describe in clause (i) of
Recital C, above (collectively, the "Office Condominium"), desires to sell and
assign all of its right, title and interest in respect of the Office Condominium
and other of the Assigned Interests (as hereinafter defined) to Assignee, and
Assignee desires to purchase and assume all of Assignee's right, title and
interest in respect of the Office

3





--------------------------------------------------------------------------------



Condominium and other of the Assigned Interests from Assignor, subject to, and
in accordance with, the terms, covenants and conditions of this Agreement.


AGREEMENT
In consideration of the terms, covenants and conditions contained herein and for
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignee and Assignor agree as follows:
1.    Definitions. As used in this Agreement, the terms identified below shall
have the meanings ascribed to such terms unless the context requires otherwise.


1.1.    "Affiliate" means, as applied to any Party, the Party and any entity
directly or indirectly controlling, controlled by, or under common control with,
the Party. For the purposes of this definition, (i) "control" (including with
correlative meaning, the terms "controlling," "controlled by" and "under common
control") means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of the applicable entity,
whether through the ownership of voting securities, by contract or otherwise,
and (ii) "entity" means and includes corporations, limited partnerships, general
partnerships, joint stock companies, joint ventures associations, limited
liability companies, limited liability partnerships, trusts, land trusts,
business trusts and other organizations, whether or not legal entities.


1.2.    "Anchor Tenant" means Freeport-McMoRan Corporation, the anchor tenant of
the Freeport-McMoRan Center.


1.3.    "Applicable Laws" means all federal, state and local laws, rules,
regulations, permit conditions and requirements applicable to the Office
Condominium.


1.4.    "Approving Authority" means the City of Phoenix or any federal, state or
county governmental entity having jurisdiction over the Office Condominium.
1.5.    "Assigned Interests" has the meaning given it in Section 2.1.
1.6.     "Assignor" has the meaning given it in the introductory paragraph of
this Agreement.
1.7.    "Business Day" means a day other than a Saturday, Sunday, scheduled
federal holiday or other day on which commercial banks in Phoenix, Arizona or
Washington, DC are authorized or required by Applicable Laws to close.


1.8.    "Closing" and "Closing Date" has the meaning given it in Section 5.1.


1.9.    "Condo Association" means CPE Condominium Owners' Association, Inc., an
Arizona non-profit corporation.
1.10.    "Condominium Declaration" has the meaning given it in Recital B.
1.11.    "Condominium Documents" means the Condominium Declaration, the
Condominium Plat and the Governance Documents.



4





--------------------------------------------------------------------------------



1.12.    "Condominium Plat" has the meaning given it in Recital B.


1.13.    "Contracts" means the service contracts in respect of the Office
Condominium listed on Exhibit C attached hereto, which Contracts are all of the
Contracts affecting the Office Condominium.


1.14.    "Deposit" or "Deposits" mean(s) the First Deposit and, if made, the
Second Deposit, collectively if and once each has been paid by Assignee, plus
any and all interest accrued thereon.


1.15.    "Development Lease (Office Condominium)" means that interest in the
Development Lease assigned by Original Tenant to Assignor as the same pertains
only to the Office Condominium.


1.16.    "Escrow" means the escrow created pursuant to this Agreement.


1.17.    "Escrow Agent" means Fidelity National Title Insurance Company, 1015
15th Street N.W., Suite 300, Washington, D.C. 20005, Phone: (202) 312-5118 |
Fax: (202) 216-9238, Attention: Leslie E. Orr, Esq., Commercial Transactions
Counsel, lorr@fnf.com. Note that Fidelity Title in Washington, DC, working with
their Phoenix office, has prepared the prior and current title commitment for
the Property and is well-versed in the structure and title exceptions; given the
short time frame for due diligence and closing, and complexity of title, the
parties may wish to consider using them as Escrow Agent.


1.18.    "Extended Closing Date" has the meaning given to it in Section 5.1
hereof.


1.19.    "Feasibility Expiration Date" means October 2, 2014.


1.20.    "First Deposit" has the meaning given to it in Section 4.1.


1.21.    "Fixtures" shall mean all equipment, fixtures and appliances of
whatever nature which are affixed to the Office Condominium and owned (whether
fee or leasehold) by Assignor.


1.22.    "Freeport-McMoRan Center" means the Improvements (i.e. that certain
twenty-six (26) story building and real property appurtenant thereto, in which
the Office Condominium is situated, the address of which is 333 N. Central
Avenue, Phoenix, Arizona 85004).


1.23.    "Governance Documents" means, collectively: (i) the articles of
incorporation, the by-laws and, if applicable, the rules and regulations, of the
Condo Association; (ii) the Condominium Declaration; (iii) the Condominium Plat;
and (iv) the Parking Area Rules, as any of the foregoing may be amended from
time to time.


1.24.    "Hazardous Materials" shall mean any solid wastes, toxic or hazardous
substances, wastes or contaminants, polychlorinated biphenyls, paint or other
materials containing lead, urea formaldehyde foam insulation, radon, asbestos,
and asbestos containing material, petroleum product and any fraction thereof as
any of these terms is defined in or for the purposes of any Relevant
Environmental Laws.
1.25.    "Hotel Owner" has the meaning given it in Recital C.
1.26.    "Lot 2 Owner" shall mean Central Park East Associates II LLC, a
Delaware limited liability company.



5





--------------------------------------------------------------------------------



1.27.    "Notice" has the meaning given it in Section 15.


1.28.    "Office Condominium" has the meaning given it in Recital A.


1.29.    "Party" or "Parties" has the meaning given it in the introductory
paragraph of this Agreement.
1.30.    "Permitted Exceptions" has the meaning given it in Section 6.1.


1.31.    "Personal Property" means all equipment, appliances and other similar
personal property which is owned by Assignor as of the Agreement Date and
attached to, appurtenant to or located in the Office Condominium and used in the
day-to-day operation of the Office Condominium, but expressly excluding the
Fixtures and any and all personal property owned by any property manager,
tenants, public or private utilities, licensees or contractors, as set forth on
Schedule 1.3 attached hereto. Notwithstanding the foregoing, "Personal Property"
expressly excludes, and Assignor shall not be required to convey (1) any items
containing the logo of Assignor or any of Assignor’s affiliates and (2) any
computer programs, software and documentation thereof, electronic data
processing systems, program specifications, source codes, logs, input data and
report layouts and forms, record file layouts, diagrams, functional
specifications and variable descriptions, flow charts and other related
materials (collectively, "Operational Systems").


1.32.    "Plans and Permits" means the aggregate of the following, in each case
as they relate to the Office Condominium (and not the Hotel Condominium), are
divisible, and are assignable without payment of a fee: (i) all site plans,
architectural renderings, blueprints, maps, drawings, plans and specifications,
engineering plans, as-built drawings, floor plans and other similar plans or
diagrams, if any, pertaining to the Office Condominium; and (ii) Assignor's
interest, if any, in all licenses, permits, development rights, entitlements,
approvals and all guaranties and warranties, guaranties, indemnities, and bonds
regarding their performance or the quality of materials supplied in connection
with the construction of or operation of all or any of the Office Condominium or
otherwise pertaining to the Office Condominium.
1.33.    "Project Easements" means those certain easements affecting the Land
and established pursuant to that certain Declaration of Covenants, Conditions,
Restrictions and Easements for Central Park East dated October 31, 2007, and
recorded in the Official Records as Document No. 2007-1177571, as amended by
First Amendment and Supplemental Declaration of Covenants, Conditions,
Restrictions and Easements dated April 14, 2010, and recorded in the Official
Records as Document No. 2010-318596, as amended and restated pursuant to that
certain Amendment and Restatement of Declaration of Covenants Conditions,
Restrictions dated March 7, 2011, and recorded in the Official Records as
Document No. 2011-221085.


1.34.    "Property Information" has the meaning given it in Section 7.


1.35.    "Purchase Option" has the meaning set forth in the Development Lease.
1.36.    "Purchase Option (Office Unit)" means the Purchase Option, but only as
the Purchase Option pertains to the Office Unit.
1.37.    "Purchase Option (Hotel Unit)" means the Purchase Option, but only as
the Purchase Option pertains to the Hotel Unit.



6





--------------------------------------------------------------------------------



1.38.    "Purchase Price" has the meaning given it in Section 3.


1.39.    "Relevant Environmental Laws" shall mean any and all laws, rules,
regulations, orders and directives, whether federal, state or local, applicable
to the Office Condominium or the Land or any part thereof with respect to the
environmental condition of the Office Condominium or any part thereof and any
adjacent property, and any activities conducted on or at the Office Condominium,
including by way of example and not limitation: (i) Hazardous Materials; (ii)
air emissions, water discharges, noise emissions and any other environmental,
health or safety matter; and (iii) the existence of pcb contained electrical
equipment.


1.40.    "Rent" or "Rents" shall mean all amounts due and owing from Tenants,
however characterized, including, without limitation, Base Rents, Overage Rents
and Reimbursable Payments, each as defined in Section 1.44, below.


1.41.    "Second Deposit" has the meaning given it in Section 5.2.


1.42.    "Security Deposit" (each individually, a "Security Deposit") shall mean
all refundable deposits under Tenant Leases as of the date hereof as listed on
Exhibit E as same may be drawn down, applied and/or retained after the Agreement
Date in accordance with the applicable Tenant Lease and the terms of this
Agreement.


1.43.    "Tenants" (each individually, a "Tenant") shall mean the current
tenants under the Tenant Leases.


1.44.    "Tenant Leases" means the leases (together with all amendments,
modifications and guaranties thereof), concessions, licenses and occupancies in
respect of the Office Condominium, each of which Tenant Leases is described on
Exhibit E attached hereto. For purposes of the terms of this Agreement
pertaining to the Tenant Leases, "Base Rents" shall mean fixed rent, and other
amounts of a fixed nature (which may include, without limitation, electric
inclusion and supplemental water, HVAC and condenser water charges paid or
payable by Tenants; "Overage Rents" shall mean so-called "escalation rent" and
additional rent based upon increases in or otherwise attributable to real estate
taxes, operating expenses, utility costs, a cost of living index or porter's
wages or otherwise, but which shall in no event include Reimbursable Payments,
if any; "Reimbursable Payments" shall mean overtime heat, air conditioning or
other utilities or services; freight elevator; electric inclusion and
adjustments related to electric usage (such as rate and/or fuel adjustments and
survey), water usage, HVAC charges, services or repairs, and labor costs
associated therewith, which a Tenant is obligated to reimburse the landlord
under its Tenant Lease or for which a Tenant has separately contracted with
Assignor, true-ups on account of escalation and/or additional rent for years
prior to the year in which the Closing occurs, above standard cleaning, and all
other items which are payable to Assignor as reimbursement or payment for above
standard or overtime services (but which amounts shall not be treated as
Reimbursable Payments if already included in a Tenant’s Base Rents); for the
avoidance of doubt, as defined above in Section 1.40 hereof, "Rents" shall mean
all amounts due and owing from Tenants, however characterized, including,
without limitation, Base Rents, Overage Rents and Reimbursable Payments.


1.45.    "Title Commitment" has the meaning given it in Section 6.2.
1.46.    "Title Policy" has the meaning given it in Section 6.1.



7





--------------------------------------------------------------------------------



2.    Sale and Assignment; Purchase and Assumption.


2.1.    Property Included in Assignment and Sale. Assignor hereby agrees to
assign, sell and convey to Assignee, and Assignee hereby agrees to accept the
assignment and purchase from Assignor, all of Assignor's interest(s) in the
following (collectively the "Assigned Interests"):


(a)    all rights, privileges and easements appurtenant to the Office
Condominium, and any easements, rights-of-way or other appurtenances used in
connection with the beneficial use and enjoyment of the Office Condominium;


(c)    all Personal Property and Fixtures;


(d)    the Contracts, but excluding those Contracts which, no later than the
Feasibility Expiration Date, Assignee has notified Assignor in writing to cause
to be terminated as of the Closing (and Assignor shall be responsible for
payment at Closing of any termination fees associated therewith);


(e)    the Plans and Permits (and only to the extent divisible); and


(g)    the Tenant Leases, together with all prepaid rent, damage, escrow and
Security Deposits.


3.    Purchase Price. The total purchase price ("Purchase Price") for the
Assigned Interests is One Hundred and Ten Million Dollars and NO/100
($110,000,000). At Closing, the Purchase Price less the Deposit shall be
delivered by Assignee to Escrow Agent, by wire transfer of immediately available
funds.


4.    Escrow and Deposit.


4.1.    Deposit; Opening of Escrow. Within one (1) Business Day of the Agreement
Date, Assignee shall deposit Five Million Dollars ($5,000,000), by wire transfer
of immediately available federal funds (the "First Deposit"), with Escrow Agent.
Escrow Agent's wiring instructions are attached hereto as Schedule 4.1.


4.2.    Failure to Timely Deposit. If Assignee fails to timely deposit the First
Deposit with Escrow Agent, then upon Notice by either Party delivered to Escrow
Agent prior to such failure being cured, this Agreement shall be immediately
terminated and thereafter, except as otherwise provided in this Agreement,
neither Party shall have any further obligations or liabilities hereunder.


4.3.    Second Deposit. If in accordance with Section 5.2, below, if Assignee
has elected on or before 2:00 p.m., Arizona Time, on October 2, 2014, to adjourn
the Closing Date to the Extended Closing Date, Assignee shall deposit the Second
Deposit (as defined below) with Escrow Agent on or before 2:00 p.m., Arizona
Time, on October 2, 2014 (i.e. concurrent with the transfer of the First
Deposit), by wire transfer of immediately available federal funds. The Second
Deposit shall be held by Escrow Agent and disbursed in accordance with the terms
of this Agreement. If Assignee shall fail to deposit the Second Deposit with
Escrow Agent by such time and date, at Assignor’s election, Assignee shall be
deemed to have elected to close on the Closing Date in accordance with all
applicable terms hereof.


4.4.    Non-Refundable Deposit. The First Deposit shall be refundable to
Assignee until 2:00 p.m. Arizona Time on the Feasibility Expiration Date and,
except as expressly provided elsewhere in this

8





--------------------------------------------------------------------------------



Agreement, shall be non-refundable thereafter. The Second Deposit shall be
non-refundable to Assignee upon and after its deposit with the Escrow Agent
except as expressly provided elsewhere in this Agreement.


4.5.    Investment of Deposit. Escrow Agent shall invest the Deposit in
government insured interest-bearing instruments reasonably satisfactory to both
Assignee and Assignor, shall not commingle the Deposit with any funds of Escrow
Agent or others, and shall promptly provide Assignee and Assignor with
confirmation of the investments made. All interest shall accrue for the benefit
of Assignee unless Assignor is entitled to receive the Deposit upon termination
of this Agreement as expressly provided elsewhere herein. To allow such account
to be opened, Escrow Agent shall use Assignee's federal tax employer
identification number, to be provided by Assignee to Escrow Agent following
delivery of the Deposit. Assignee shall pay all charges incurred by Escrow Agent
in opening the account.


4.6.    Disposition of Deposit. Unless Assignor is entitled to receive the
Deposit upon termination of this Agreement as expressly provided elsewhere
herein, the Deposit shall remain in Escrow following the deposit thereof and
shall be credited toward payment of the Purchase Price payable by Assignee at
the Closing, thereby reducing the total cash payable by Assignee at the Closing.


5.    Sale and Assignment; Purchase and Assumption.


5.1.    Closing Date. Subject to, and in accordance with, the terms, covenants
and conditions of this Agreement, Assignor shall sell and assign to Assignee,
and Assignee shall purchase and assume from Assignor all of the Assigned
Interests on the Closing Date. As used herein, "Closing" or "Closing Date" shall
mean the date on which the conveyance of the Assigned Interests is consummated
in accordance with the terms and conditions of this Agreement, which shall occur
(a) on or before October 7, 2014, or (b) if the Closing Date is extended in
accordance with Section 4.3 hereof, on or before October 29, 2014 (the “Extended
Closing Date”).
 
5.2.    Extension of Closing Date. Upon written notice delivered to Assignor and
deposit with Escrow Agent of Three Million and Five Hundred Thousand Dollars
($3,500,000) (the “Second Deposit”) by wire transfer of immediately available
federal funds, each on or before 2:00 p.m., Arizona Time, on October 2, 2014,
Assignee may adjourn the Closing to the Extended Closing Date, as referenced in
Section 5.1 hereof. Assignee shall have no additional right or option to extend
the Closing Date and the parties agree that TIME IS OF THE ESSENCE with respect
to performance of all terms of this Agreement including, without limitation,
this Section 5. Notwithstanding the foregoing or anything to the contrary
herein, by this reference Assignee hereby expressly elects to adjourn the
Closing to the Extended Closing Date, which election shall be effective upon
deposit with the Escrow Agent of the Second Deposit on or before 2:00 p.m.,
Arizona Time, on October 2, 2014.
 
6.    Condition of Title.


6.1.    Title Policy. Assignee's obligation to purchase the Assigned Interests
and pay the Purchase Price at the Closing is subject to Escrow Agent being
unconditionally committed, at the Closing, to issue to Assignee, as the insured,
an ALTA leasehold policy issued by Fidelity National Title Insurance Company in
the full amount of the Purchase Price (the "Title Policy"), insuring the Office
Condominium, including without limitation the Purchase Option (Office Unit), as
being vested in Assignee, subject only to those matters affecting title to the
Office Condominium leasehold interest described on Exhibit "C”, together with
such other matters as are specifically described elsewhere in this Agreement
(the "Permitted Exceptions") and containing any additional title endorsements
required by Assignee that Escrow Agent committed to issue

9





--------------------------------------------------------------------------------



prior to the Feasibility Expiration Date. The obligation of Escrow Agent to
deliver the Title Policy shall be fully satisfied if, at the Closing, Escrow
Agent has given Assignee a marked and signed commitment to issue the Title
Policy, indicating that all requirements to issue the Title Policy have been
satisfied and that Escrow Agent is prepared to issue the Title Policy as set
forth in the Commitment.


6.2.    Title Commitment. Assignee acknowledges that, prior to the execution of
this Agreement, Assignee has received Escrow Agent’s commitment to issue to
Assignee, as the insured, the Title Policy, together with copies of all
documents referenced as exceptions to coverage in Schedule B (the "Title
Commitment").


6.2.1.    In the event the Title Commitment is amended, Assignee shall have
until the date that is three (3) business days following the date on which the
amended Title Commitment is received by Assignee together with a copy of any
additional document referenced as an exception to coverage in Schedule B, but in
no event later than two (2) business days prior to the Closing Date, to provide
Assignor and Escrow Agent with Notice describing any objection to any such
additional matter referenced in the Title Commitment other than a Permitted
Exception. Assignee’s failure to timely provide Notice of objection to any such
additional exception matter referenced in an amended Title Commitment shall be
deemed to constitute Assignee’s approval of such matter. If Assignee timely
provides Notice of objection to any such additional exception matter referenced
in an amended Title Commitment, Assignor and Assignee shall undertake good
faith, reasonable efforts to resolve any such objection, at no cost to Assignor
unless Assignor in its sole discretion determines to incur such cost, within
three (3) business days of Assignor's receipt of Assignee's Notice, but in no
event later than one (1) business day prior to the Closing Date except as
hereinafter provided ("Resolution Date"). If Assignor and Assignee fail to
resolve any such objection on or before the applicable Resolution Date, Assignee
may terminate this Agreement by giving Notice to Assignor and Escrow Agent
within three (3) business days of the Resolution Date, but in no event later
than the Closing Date (except as provided in Section 6.2.2, whereupon this
Agreement shall terminate, the Deposit shall be returned to Assignee, and
thereafter, except as otherwise provided in this Agreement, neither Party shall
have any further obligations or liabilities under this Agreement. If Assignee
fails to timely give Notice of termination, Assignee shall be deemed to have
approved such additional exception matter.


6.2.2.    Notwithstanding the foregoing, if an amended Title Commitment and copy
of any additional document referenced as an exception to coverage in Schedule B
thereof, other than a Permitted Exception, is received by Assignee after the
date which is three (3) Business Days prior to the Closing Date, the Closing
Date shall be extended as necessary to accommodate the time periods provided
herein for objection and resolution of any such objection except each such time
period shall be limited to one (1) Business Day following the applicable event.
For purposes of this Agreement, Permitted Title Exceptions shall include any
matters in the Requirements section of the Title Commitment issued by Escrow
Agent to the extent relating to Assignee and/or its organization or authority.


7.    Property Information. Assignor has provided to Assignee certain plans,
reports and other materials and information pertaining to the Office Condominium
and the Freeport-McMoRan Center as described on Exhibit D (the "Property
Information"). Assignee understands and acknowledges that any information
provided to Assignee by Assignor, including the Property Information, is
provided solely as an accommodation and, except as otherwise expressly stated in
this Agreement, Assignor is not in any way representing or warranting the
accuracy, sufficiency or completeness of any such information and makes no (and
expressly disclaims all) representations as to the accuracy, sufficiency or
completeness of such information, and Assignor has recommended to Assignee that
it conduct its own examination, inspection and investigation of all matters
pertaining to the Assigned Interests, including without limitation the physical
condition of the Office Condominium, on or before the Feasibility Expiration
Date. Without limitation of

10





--------------------------------------------------------------------------------



the foregoing, except as otherwise expressly stated in this Agreement, Assignee
acknowledges and agrees that Assignor shall have no liability to Assignee or any
officer, director, shareholder, partner, member, manager, Affiliate, agent,
employee and/or representative for any mistakes, omissions or misstatements, or
arising from the use or reliance on the Property Information or other
information provided to Assignee. Prior to the Closing, Assignee shall maintain
as confidential the Property Information and any and all material provided by
Assignor with respect to the Property ("Confidential Information") and shall not
disclose Confidential Information to any uninvolved third party; provided,
however, Assignee shall have the right to disclose Confidential Information to
(i) involved third parties who require information to assist Assignee in
Assignee’s due diligence investigations or (ii) to Assignee's lenders, potential
investors, attorneys and accountants who have a need to know such information,
provided Assignee shall take reasonable steps to require such parties to agree
to be bound by the confidentiality provisions in this Section 7. Notwithstanding
anything in this Section 7 to the contrary, the term "Confidential Information"
shall not include information which is or becomes generally available to the
public other than as a result of a disclosure by the Assignee. If the Closing
fails to occur for any reason, the Property Information shall, upon request made
by Notice to Assignee, be promptly returned to Assignor or destroyed by
Assignee. Notwithstanding anything to the contrary contained herein, the
foregoing covenants made by Assignee to keep confidential such Confidential
Information shall expressly not include any disclosure or dissemination of
portions of the Confidential Information to the extent legally compelled to do
so, otherwise required by Applicable Laws or subpoena, in the public domain or
in the possession of Assignee or any involved third party.


8.    Communications with City of Phoenix and other Governmental Entities.
Assignee acknowledges and agrees that Assignor and its affiliates have a
long-standing relationship with the City of Phoenix in connection with the
planning, development and operation of the Freeport-McMoRan Center and adjoining
property and that such relationship with the City of Phoenix is best preserved
by Assignor, in most instances, dealing directly with the City of Phoenix, prior
to the Closing, on all matters regarding the Office Condominium or the
Freeport-McMoRan Center. Accordingly, Assignee shall notify Assignor prior to
contacting the City of Phoenix directly and coordinate any such contact with
Assignor.


9.    Feasibility Determination. Notwithstanding anything in this Agreement to
the contrary, in the event Assignee, in its sole and absolute discretion, is
dissatisfied with the results of its inspection and feasibility review, then
Assignee may terminate this Agreement by giving Notice of such termination to
Assignor and Escrow Agent on or before 2:00 p.m., Arizona Time, on the
Feasibility Expiration Date, whereupon this Agreement shall terminate, the
Deposit(s) shall be returned to Assignee, and thereafter, except as otherwise
provided in this Agreement, neither Party shall have any further obligations or
liabilities under this Agreement. Unless Assignee has delivered written notice
to Assignor and Escrow Agent, by 2:00 p.m., Arizona Time, on the Feasibility
Expiration Date, expressly stating that Assignee elects to waive this
termination right and proceed with the acquisition of the Assigned Interests,
then Assignee shall be deemed conclusively to have terminated this Agreement
pursuant to this Section 9. If Assignee so provides Notice to Assignor of
dissatisfaction with the results of its inspection and feasibility review
subject to conditions, Assignee shall be conclusively deemed to have provided
Notice of termination under this Section 9. Notwithstanding the foregoing or
anything to the contrary herein, by this reference Assignee hereby expressly
provides written notice to Assignor and Escrow Agent that Assignee elects to
waive the aforementioned termination right and elects to proceed with the
acquisition of the Assigned Interests.


10.    Entry License. Assignor and Assignee are parties to that certain
Confidentiality and Limited Access Agreement dated September 15, 2014 (the
"Access Agreement"), granting to Assignee and its Consultants (as defined by the
Access Agreement) certain rights to enter the Office Condominium for the
purposes set forth in the Access Agreement, including for the purpose of
conducting, at Assignee's sole cost and expense, appropriate inspections with
respect to the Office Condominium, all on the terms and subject to the
conditions

11





--------------------------------------------------------------------------------



(including without limitation the confidentiality provisions) set forth therein.
Assignor hereby further grants to Assignee and its Consultants the right to
enter the Common Elements, subject to the terms of the Access Agreement.


11.    Closing. The Closing shall take place no later than 12:00 p.m., Arizona
Time, on the Closing Date. TIME IS OF THE ESSENCE with respect to Assignee's
obligation to close on or before the Closing Date. The Closing shall take place
in escrow through the office of Escrow Agent.


11.1.    Closing Deliveries.
 
11.1.1.    Assignor. At the Closing, Assignor shall deliver and/or cause to be
delivered to Escrow Agent all of the following instruments dated as of, or prior
to, the Closing Date, fully executed and, if appropriate, acknowledged and, if
applicable, in proper form for recording:


(a)    two (2) original counterparts of an Assignment and Assumption of
Unsubordinated Development Lease (Office Condominium) and Consent to Assignment
and Assumption executed by Assignor and the City of Phoenix in the form attached
hereto as Exhibit F-1 (the "Development Lease Assignment");


(b)    two (2) original counterparts of a Memorandum of Assignment and
Assumption of Unsubordinated Development Lease (Office Condominium) and Consent
to Assignment and Assumption executed by Assignor and the City of Phoenix in the
form attached hereto as Exhibit F-2; (the "Development Lease Assignment
Memorandum")


(c)    two (2) original counterparts of an Assignment and Assumption of Tenant
Lease executed by Assignor, one for each Tenant, in the form attached hereto as
Exhibit F-4 (the "Assignment of Tenant Leases");


(d)    executed original counterparts of all Tenant Leases or copies thereof to
the extent executed original counterparts are not in Assignor's possession or
control;
(e)    originals of the Service Contracts (to the extent assumed by Assignee),
or copies of the foregoing to the extent originals are not in Assignor's
possession or control;


(f)    notice letters to the Tenants (one as to each Tenant Lease and properly
addressed to each Tenant) executed by Assignor, in the form attached hereto as
Exhibit F-6;


(g)    two (2) original counterparts of an Assignment and Assumption of
Contracts executed by Assignor and Assignee in the form attached hereto as
Exhibit F-7 (the "Assignment of Contracts");


(h)    Bill of Sale in respect of the Personal Property executed by Assignor in
the form attached hereto as Exhibit F-8;


(i)    two (2) original counterparts of Assignment of Plans and Permits executed
by Assignor in the form attached hereto as Exhibit F-9 (the "Assignment of Plans
and Permits");
(j)    the original of the City Estoppel (as hereinafter defined);

12





--------------------------------------------------------------------------------



(k)    the original of the Tenant Estoppel (as hereinafter defined);
(l)    a Non-Foreign Certification executed by Assignor in the form attached
hereto as Exhibit F-12;
(m)    an Assignor's Closing Certificate executed by Assignor in the form
attached hereto as Exhibit F-13, dated as of Closing;
(n)    the settlement statement executed by Assignor;
(o)    originals of the tax clearance certificates described in Section 46,
subject to Section 11.2.1(i);
(p)    the original of the Project Easements Estoppel (as hereinafter defined);
(q)    the original of the Condo Estoppel (as hereinafter defined);
(r)    three (3) original counterparts of the escrow agreement described in
Section 13.1.10; and
    
(s)    Such other instruments or documents as may be reasonably necessary to
fulfill the covenants and obligations to be performed by Assignor at the Closing
pursuant to this Agreement.


11.1.2.    Assignee. At the Closing, Assignee shall deliver to Escrow Agent the
Purchase Price (less the Deposit and subject to the adjustments set forth in the
settlement statement) and all other sums required to be paid by Assignee at the
Closing, together with the following instruments dated as of, or prior to, the
Closing Date, fully executed and, if appropriate, acknowledged and, if
applicable, in proper form for recording:


(a)    two (2) original counterparts of the Development Lease Assignment
executed by Assignee;


(b)    two (2) original counterparts of the Development Lease Assignment
Memorandum executed by Assignee;
(c)    two (2) original counterparts of the Assignment of Tenant Leases executed
by Assignee;
(d)    two (2) original counterparts of the Assignment of Contracts executed by
Assignee;
(e)    two (2) original counterparts of the Assignment of Plans and Permits
executed by Assignee;
(f)    the settlement statement executed by Assignee;
(g)    three (3) original counterparts of the escrow agreement described in
Section 13.1.10; and



13





--------------------------------------------------------------------------------



(h)    Such other funds, instruments, or documents as are reasonably necessary
to fulfill the covenants and obligations to be performed by Assignee at the
Closing pursuant to this Agreement.


11.2.    Apportionments and Closing Costs.


11.2.1.    Apportionments. The following items shall be apportioned and/or
adjusted between Assignor and Assignee effective at 12:01 a.m. on the Closing
Date and, to the extent apportioned, shall be pro-rated on the basis of a
365-day year:


(i)    First Sale Payment. The First Sale Payment (as defined by the Development
Lease) payable to the City of Phoenix pursuant to the Development Lease (Office
Condominium) in the amount of $25,000, in respect of the assignment and
assumption of the Office Condominium shall be paid in full by Assignor at
Closing.


(j)    Development Lease Rent. The rent payable to the City pursuant to the
Development Lease (Office Condominium) shall be pro-rated as of the Closing Date
and Assignee shall be responsible for all rent (and other amounts) payable
pursuant to the Development Lease (Office Condominium) following the Closing
Date.
  
(k)    Government Property Lease Excise Tax. Assignor and Assignee shall
cooperate to prepare and timely submit any required filings, with the applicable
governmental entities, in respect of the Development Lease (Office Condominium)
for the tax year in which the Closing occurs and, as and when applicable,
Assignee shall be responsible for any government property lease excise tax
(“GPLET”) payable in respect of the Development Lease (Office Condominium)
following the Closing Date. Assignee shall be responsible for payment of any
GPLET under the Development Lease (Office Condominium) commencing at such time
as said abatement of GPLET shall expire, all in accordance with the terms and
provisions of the Development Lease (Office Condominium).


(l)    Fees and Assessments. All fees and assessments levied by the CPE Owners
Association shall be prorated as of the Closing Date. Assignor shall be
responsible for all such Assessments applicable to the period that is prior to
(but not including) the Closing Date and Assignee shall be responsible for all
such Assessments applicable to the period commencing on and after the Closing
Date.


(m)    Contracts. All charges payable to service providers under the Contracts
that Assignee has elected to assume shall be prorated as of the Closing Date.
Assignor shall be responsible for all such charges applicable to the period that
is prior to (but not including) the Closing Date and Assignee shall be
responsible for all such charges applicable to the period commencing on and
after the Closing Date.


(n)    Service Rates and Charges. All rates and charges payable to service
providers other than the providers of the "Provided Utility Services" as
referenced in the Condominium Declaration shall be prorated as of the Closing
Date and Assignee shall be responsible for such rates and charges payable
following the Closing Date.


(o)    Tenant Leases. All Rents and collected income for the month of Closing
under Tenant Leases in effect on the Closing Date shall be prorated as of the
Closing Date. Assignee shall be credited with any Rents and other income
collected by Assignor before the Closing Date but applicable to any period of
time from and after the Closing Date. Any Rents received by Assignor after the
Closing with respect to time periods from and after the Closing Date shall be
promptly delivered to Assignee. Assignee

14





--------------------------------------------------------------------------------



shall apply Rents from Tenants that are collected after the Closing Date first
to the obligations then owing to Assignee for its period of ownership, remitting
the balance, if any, to any Rents obligations due Assignor. Notwithstanding the
foregoing, to the extent incurred prior to the Closing, Reimbursable Payments
shall not be apportioned or adjusted on the Closing Date, shall belong in their
entirety to Assignor and shall be retained by Assignor and/or paid over to
Assignor by Assignee, as applicable, on an as, if and when collected basis,
provided, to the extent a payment is made by a Tenant which is specifically
designated as being on account of one or more Reimbursable Payments due to
Assignor, by reference to a charge, invoice number or otherwise, then same shall
be treated as a Reimbursable Payment, and shall be paid over to Assignor
promptly upon receipt thereof. Overage Rent for the calendar year in which the
Closing occurs shall be apportioned between Assignor and Assignee as of the
Closing Date provided, if, prior to the Closing, Assignor shall receive any
installment of Overage Rent attributable to Overage Rent for periods from and
after the Closing, such sum shall be apportioned at the Closing and if, after
the Closing, Assignee shall receive any installment of Overage Rent attributable
to Overage Rent for periods prior to the Closing, such sum shall be paid by
Assignee to Assignor promptly after Assignee receives payment thereof. If, after
the Closing, Assignor shall receive any installment of Overage Rent attributable
to Overage Rent for periods after the Closing, such sum shall be paid by
Assignor to Assignee promptly after Assignor receives payment thereof.


(p)    Security Deposit. Cash Tenant security deposits under the Tenant Leases
(together with accrued interest thereon, if any) shall be apportioned by payment
of the aggregate amount thereof to Assignee or a credit to against the Purchase
Price, at Assignor’s option.
 
(q)    Real Property Taxes and Assessments. Real property taxes and assessments
shall be prorated as of the Closing Date. Assignor shall be responsible for all
such charges applicable to the period that is prior to (but not including) the
Closing Date and Assignee shall be responsible for all such charges applicable
to the period commencing on and after the Closing Date.

If the Closing Date is not extended in accordance with Section 4.3 hereof so as
to occur on the Extended Closing Date, then to the extent the tax clearance
certificates described in Section 11.1.1(o) and Section 46 hereof are not
furnished by the Arizona Department of Revenue and the City of Phoenix by such
Closing Date, the lack of delivery of such instruments shall not constitute a
default or failure of a condition to close hereunder, nor give rise to a right
of termination, but rather the provisions of this Section 11.2.1 shall apply.
(r)    Other. All other items customarily apportioned in connection with the
sale and assignment of similar interests in similar properties shall be
apportioned according to the then custom of real estate transactions consummated
in Maricopa County, Arizona. If any adjustment or apportionment set forth herein
is miscalculated at the Closing, or the complete and final information necessary
for any adjustment is unavailable at the Closing, the affected adjustment shall
be calculated no later than one hundred eighty (180) days after the Closing Date
(or such longer time as may be required for final adjustment for Assessments).
Each Party shall have reasonable access to, and the right to inspect and audit
the other Party's supporting documentation to confirm the final prorations;
provided at least three (3) Business Days advance notice is given by the
auditing party to the other. The provisions of this Section 11.2.1(j) shall
survive the Closing Date for a period of one (1) year.


11.2.2.    Escrow Fees and Closing Costs.
(a)    Title Insurance Premium. Assignor shall pay the title insurance premium
for standard coverage title insurance. Assignee shall pay the excess premium for
extended coverage owners title insurance and any endorsements or additional
insurance coverage ordered by Assignee, including but

15





--------------------------------------------------------------------------------



not limited to the removal of the standard printed exceptions or any other title
insurance endorsements required by Assignee or Assignee's lender, and the cost
of any lender's policy of title insurance.
(b)    Updated ALTA Survey. Assignee shall pay the cost of any update(s) to the
existing ALTA Survey previously obtained by Assignor, and Assignee shall be
responsible for ordering any changes thereto, if any.
(c)    Recording Fees. The cost of any recording fees applicable to the
recordation of the Development Lease Assignment Memorandum shall be paid by
Assignor. Assignee shall be responsible for the cost of any mortgage taxes
and/or recording fees and all recording fees applicable to any loan related to
any financing procured by Assignee in connection with the transactions herein
contemplated, if any.
(d)    Fees to City. Assignor shall pay any and all costs, fees and other
charges (if any) imposed by the City of Phoenix in connection with the
assignment of the Development Lease (Office Condominium) from Assignor to
Assignee.
(e)    Escrow Fees. Assignee and Assignor shall split equally any escrow fees
and/or costs.
(f)    Counsel Fees. Each Party shall pay its own legal fees and expenses.
(g)    Other Costs. All other costs of Closing the sale and transfer of the
Office Condominium to Assignee not addressed in clauses (a)-(f) above shall be
allocated between Assignee and Assignor as is customary in Maricopa County,
Arizona.
11.3.    Conditions to Closing.
11.3.1.    Conditions to Assignor's Obligation to Close. Assignor's obligation
to close the transactions contemplated by this Agreement is conditioned on all
of the following, any or all of which may be waived by Assignor by an express
written waiver, at its sole option:
(h)    Representations True. All representations and warranties made by Assignee
in this Agreement shall be true and correct in all material respects on and as
of the Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date.
(i)    Assignee's Deliveries Complete. Assignee shall have delivered the funds
required hereunder and all of the documents to be executed by Assignee set forth
in Section 11.1.2 hereof (giving effect to the exception set forth in Section
11.2.1(i) hereof) and shall have performed in all material respect all other
covenants, undertakings and obligations, and complied in all material respects
with all conditions required by this Agreement, to be performed or complied with
by Assignee at or prior to the Closing.
(j)    Assignee's Financial Condition. No petition has been filed by or against
Assignee under the Federal Bankruptcy Code or any similar Law, whether now or
hereafter existing.
11.3.2.    Conditions to Assignee's Obligation to Close. Assignee's obligation
to close the transactions contemplated by this Agreement is conditioned on all
of the following, any or all of which may be waived by Assignee by an express
written waiver, at its sole option:

16





--------------------------------------------------------------------------------



(a)    Representations True. All representations and warranties made by Assignor
in this Agreement shall be true and correct in all material respects on and as
of the Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date.
(b)    Assignor's Deliveries Complete. Assignor shall have delivered all of the
documents and other items required pursuant to Section 11.1.1 and shall have
performed all other covenants, undertakings and obligations, and complied with
all conditions required by this Agreement, to be performed or complied with by
Assignor at or prior to the Closing.
(c)    Title Conditions Satisfied. At the time of the Closing, the Escrow Agent
shall be irrevocably committed at Closing to issue the Title Policy to Assignee
pursuant to the Title Commitment approved (or deemed approved) by Assignee prior
to the expiration of the Feasibility Period insuring that title to the Office
Condominium is vested in Assignee with such title being as approved (or deemed
approved) by Assignee in accordance with, and pursuant to the terms and
conditions of, Section 6 hereof prior to the expiration of the Feasibility
Period.
(d)    City Estoppel. No later than two (2) business Days prior to Closing,
Assignee shall have received an estoppel certificate with respect to the
Development Lease, executed by the City of Phoenix, dated no earlier than thirty
(30) days prior to the Closing Date, and in the form attached hereto as
Exhibit F-3 (the "City Estoppel"). Assignor's failure to deliver the City
Estoppel shall constitute a failure of a condition to Assignee's obligation to
close under this Section 11.3.2 and shall not constitute not a default by
Assignor;
(e)    Development Lease. On the Closing Date, (i) the Development Lease
(Condominium) shall be in full force and effect and shall not have been
terminated by Assignor or the City of Phoenix and (ii) Assignor shall not have
exercised the Purchase Option (Condominium);
(f)    Tenant Estoppel Certificate. No later than two (2) business Days prior to
Closing, Assignee shall have received an estoppel certificate, executed by the
Anchor Tenant, dated no earlier than thirty (30) days prior to the Closing Date,
in the form attached hereto as Exhibit F-5 (the "Tenant Estoppel"). Assignor's
failure to deliver the Tenant Estoppel shall constitute a failure of a condition
to Assignee's obligation to close under this Section 11.3.2 and shall not
constitute not a default by Assignor;
(g)    Project Easements Estoppel. No later than two (2) business Days prior to
Closing, Assignee shall have received an estoppel certificate, executed by the
Lot 2 Owner, with respect to the Project Easements, dated no earlier than thirty
(30) days prior to the Closing Date, and in the form attached hereto as
Exhibit F-10 (the "Project Easements Estoppel"). Assignor’s failure to deliver
the Project Easements Estoppel shall constitute a failure of a condition to
Assignee's obligation to close under this Section 11.3.2 and shall not
constitute not a default by Assignor; and
(h)    Condo Estoppel. No later than two (2) business Days prior to Closing,
Assignee shall have received an estoppel certificate, executed by the Condo
Association, with respect to the Condominium Declaration, dated no earlier than
thirty (30) days prior to the Closing Date, and in the form attached hereto as
Exhibit F-11 (the "Condo Estoppel"). Assignor's failure to deliver the Condo
Estoppel shall constitute a failure of a condition to Assignee's obligation to
close under this Section 11.3.2 and shall not constitute not a default by
Assignor.
11.3.3.    Waiver or Failure of Conditions to Closing. At any time or times on
or before the date specified for the satisfaction of any condition, Assignor or
Assignee may elect in writing to waive

17





--------------------------------------------------------------------------------



the benefit of any such condition set forth in Section 11.3.1 or Section 11.3.2,
respectively. By proceeding to Closing, Assignor and Assignee shall be
conclusively deemed to have waived the benefit of any remaining unfulfilled
conditions set forth in Section 11.3.1 and Section 11.3.2, respectively. In the
event any of the conditions set forth in Section 11.3.1 or Section 11.3.2 are
neither waived nor fulfilled, Assignor or Assignee (as appropriate, depending on
which Party's obligations are conditioned on such condition) may notify the
other Party by Notice of such failure (which Notice shall detail such failure,
as applicable), and if such failure remains uncured within five (5) Business
Days after receipt of such Notice, Assignor or Assignee (as appropriate) may
terminate this Agreement by Notice to the other, in which event, the Deposit
shall be paid to Assignee and, thereafter, the Parties shall have no further
rights or obligations hereunder except for obligations which expressly survive
the termination of this Agreement. Nothwithstanding the foregoing, if the
failure by Assignor or Assignee to satisify any condition set forth in Section
11.3.1 or Section 11.3.2 shall constitute a default by Assignor or Assignee (as
the case may be) under this Agreement, then the sole remedies available for such
failure shall be those set forth in Section 16 hereof.


12.    Post-Closing Matters.


12.1.    Real Property Taxes. If not previously effectuated, Assignee and
Assignor shall cooperate to cause the Property to be identified on the records
of the Maricopa County Assessor as a separate tax parcel after the Closing and,
if and when applicable, Assignee shall be responsible for all real property
taxes and assessments levied or payable in respect of the Office Condominium
following the Closing Date.


12.2.    Deposits, Fees or Charges to Service Providers. Assignee shall be
solely obligated to pay any and all deposits, fees or charges now or hereafter
required to be paid to service providers, other than the providers of the
"Provided Utility Services" as referenced in the Condominium Declaration, and to
make arrangements for and obtain services, e.g., telephone and
telecommunications services, provided to the Office Condominium.


12.3.    Freeport-McMoRan, Starwood, Westin and Related Trade Names and Marks.
None of the names "Freeport-McMoRan", "Starwood", "Westin", "Westin Phoenix
Downtown", nor any derivative of any such state and federally registered marks,
trade names or logos may be used or included in any name, logo or depiction or
in any printed or promotional material, domain name, business name or entity
name or otherwise in connection with Assignee's ownership or use of the Assigned
Interest in the Office Condominium without the prior written consent of
Freeport-McMoRan Corporation, Starwood Hotels & Resorts Worldwide, Inc., or the
Westin Phoenix Downtown, as applicable, except the incidental use of such mark
and trade name due to its permitted use in the name of the building in which the
Office Condominium is located and in the Condominium Declaration and, as
applicable, other Governance Documents.


12.4.    Compliance with Laws. Assignee shall comply (and shall be responsible
for ensuring that its employees, agents, representatives, contractors and
subcontractors comply) with all Applicable Laws pertaining to all activities of
Assignee, or activities performed on behalf of Assignee, with respect to the
Office Condominium.


12.5.    Survival of Obligations. Without limiting the generality of any other
provision of this Agreement, Assignee's covenants and obligations contained in
this Section 12 shall survive Closing and shall be deemed a continuing
obligation of Assignee and its successors and assigns and shall not merge with
the Assignment and Assumption of Development Lease (Office Condominium) or any
other documents delivered at the Closing.



18





--------------------------------------------------------------------------------



13.    Representations and Warranties.


13.1.    Assignor. Assignor acknowledges, represents and warrants to Assignee
that the following are true as of the Agreement Date, will be true as of the
Closing, and in entering into this Agreement Assignee is relying upon, the
following:


13.1.4.    Organization and Authority. Assignor is a Delaware limited liability
company, duly organized, validly existing and in good standing in the State of
Delaware and is duly authorized to transact business in the State of Arizona.
Assignor has full power and authority and has obtained any and all consents
required to enter into this Agreement and to consummate the transaction
contemplated herein. This Agreement has been, and the documents to be executed
by Assignor pursuant to this Agreement will be, authorized and properly executed
and constitute the valid and binding obligations of Assignor, enforceable
against Assignor in accordance with their terms.
13.1.5.    OFAC. Assignor and each person or entity owning an interest in
Assignor is (i) not currently identified on the Specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Assets Control,
Department of the Treasury ("OFAC") and/or on any other similar list maintained
by OFAC pursuant to any authorizing statute, executive order or regulation
(collectively, the "OFAC List"), and (ii) not a person or entity with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States. None of
the funds or other assets of Assignor constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined). No Embargoed Person has any interest of any nature
whatsoever in Assignor (whether directly or indirectly). The term "Embargoed
Person" means any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment is prohibited by law or is in
violation of law. Assignor has implemented procedures, and will consistently
apply those procedures, to ensure the foregoing representations and warranties
remain true and correct at all times. Assignor also shall require, and shall
take reasonable measures to ensure compliance with the requirement, that no
person or entity who owns any other direct interest in Assignor is or shall be
listed on any of the Lists or is or shall be an Embargoed Person. This
Section 13.1.2 shall not apply to any person or entity to the extent that such
person's or entity's interest in Assignor is through a U.S. Publicly-Traded
Entity. As used in this Agreement, "U.S. Publicly-Traded Entity" means an entity
whose securities are listed on a national securities exchange, quoted on an
automated quotation system, or publicly held in a non-listed REIT structure, in
the United States, or a wholly-owned subsidiary of such an entity.


13.1.6.    Tenant Leases. The Tenant Leases listed on Exhibit E attached hereto
are the only leases, licenses and occupancy agreements affecting the Office
Condominium as of the Agreement Date in which Assignor holds the lessor's,
licensor's or grantor's interest and, with the exception of the Development
Lease (Office Condominium) and (a) there are no other leases, licenses or
occupancy agreements affecting the Office Condominium (other than subleases,
licenses or occupancy agreements which may have been entered into by the Tenants
if permitted under such Tenant Leases); (b) Assignor has made copies of all
Tenant Leases available to Assignee, which copies are, to Assignor’s actual
knowledge, true, complete and correct in all material respects, and to
Assignor’s actual knowledge, the Tenant Leases represents the entire agreement
between Assignor and such Tenants with respect to the Office Condominium; (c) as
of the date hereof, to Assignor’s actual knowledge, Assignor, as lessor under
the Tenant Leases, has not received any written notice of any default by
Assignor under the Tenant Leases which has not been cured, nor has Assignor
delivered written notice to any Tenant of any default by any such Tenant under
the Tenant Leases which has

19





--------------------------------------------------------------------------------



not been cured; (d) to Assignor’s actual knowledge, Assignor has not received
any written notice from any Tenant asserting any defense, offset or claim
against, rent or additional rent payable by such Tenant under its Tenant Lease
or right to cancel or terminate its Tenant Lease, which has not been cured;
(e) there are no tenant improvement allowances or landlord’s contributions due
and payable by Assignor under the Tenant Leases or outstanding work to be
performed by Assignor under the Tenant Leases (excepting, in each case, any of
the foregoing that may become due and payable or be required to be performed
after the date hereof pursuant to the terms of the Tenant Leases); (f) to
Assignor’s actual knowledge, no Tenant is in arrears in the payment of rent for
any period in excess of thirty (30) days; (g) the rent roll for the Office
Condominium attached hereto as Exhibit F-9 is true, correct and complete in all
material respects.
13.1.7.    Development Lease. The Development Lease is in full force and effect,
and other than as defined in Recital B hereof, the Development Lease has not
been amended, modified, assigned or supplemented in any way. Assignee has not
exercised the Purchase Option (Office Unit) and Hotel Owner has not exercised
the Purchase Option (Hotel Unit). Assignor has provided Assignee with a true,
complete and correct copy of the Development Lease (including all amendments,
modifications, assignments and supplements thereof). None of Assignor, Hotel
Owner or the City of Phoenix is in default under its respective obligations
under the Development Lease nor, to Assignor’s actual knowledge, have any
circumstances occurred which, with the giving of notice the passage of time,
would constitute a default by any of Assignor, Hotel Owner or the City of
Phoenix under the Development Lease. Neither Assignor nor Hotel Owner has
received any written notice of any default by Assignor or Hotel Owner under the
Development Lease which has not been cured, nor has Assignor or Hotel Owner
delivered written notice to the City of Phoenix of any default by the City of
Phoenix under the Development Lease which has not been cured. Neither Assignor
nor Hotel Owner is delinquent in the payment of any amounts payable under or
with respect to the Development Lease, including without limitation any amount
of Net Rent or any Additional Payments (as defined by the Development Lease),
including GPLET, and no such amounts are currently under contest or the subject
of any protest by Assignor or Hotel Owner.


13.1.8.    Conflicts. The execution and delivery of this Agreement and any other
document required herein, and the consummation of the transactions contemplated
hereby and thereby, will not result in any violation of, or default under, any
term or provision of any agreement, instrument, mortgage, loan, or similar
documents to which Assignor is a party of or by which Assignor is bound.


13.1.9.    No Attachments, Executions, Assignments for Benefit of Creditor.
There are no attachments, execution proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other similar proceedings
pending or, to Assignor's knowledge, threatened against Assignor or the Office
Condominium, nor are any such proceedings contemplated by Assignor.
 
13.1.10.    No Litigation. There is no complaint, litigation, investigation or
proceeding pending as of the Agreement Date or, to the knowledge of Assignor,
contemplated or threatened against Assignor or the Office Condominium or any of
the other Assigned Interests as of the Agreement Date which would prevent
Assignor from performing its obligations under this Agreement or any other
instrument or document contemplated hereby or related hereto. Prior to the
Closing Date, Assignor shall promptly inform Assignee of any litigation,
investigation or proceeding commenced or threatened against Assignor or the
Office Condominium or any of the other Assigned Interests.


13.1.11.    No Proceedings. To the best of Assignor's knowledge, there are no
condemnation, environmental, zoning or other land-use regulation proceedings,
either instituted, or planned to be instituted, which would affect the use and
operation of the Office Condominium, the Land or the Improvements for their
intended purpose or the value of the Office Condominium, the Land or the
Improvements, nor has

20





--------------------------------------------------------------------------------



Assignor received notice of any special assessment proceedings affecting the
Office Condominium, the Land or the Improvements.
13.1.12.    No Employees. There are no employees presently employed by Assignor
specifically in connection with its ownership or operation of the Office
Condominium or any of the other Assigned Interests.
13.1.13.    Contracts and Water Riser Escrow. The list of Contracts on Exhibit C
attached hereto is a true, correct and complete list of all of the existing
service and maintenance contracts or other agreement for services or maintenance
with respect to the Office Condominium. Additionally, it is acknowledged that
the Condo Association, for the benefit of both the Office Condominium and the
Hotel Unit, is in the process of securing proposals and a contract to replace
the entire galvanized metal portion of the domestic water riser servicing the
Improvements with copper piping (the “Water Riser Repair”). Based on proposals
submitted to the Condo Association to date, it is agreed that at Closing the
greater of (a) Three Hundred and Fifty Thousand Dollars ($350,000), or (b) one
hundred twenty-five percent (125%) of the actual contract cost (pursuant to a
fixed price, gross maximum price, or other such ‘not-to-exceed’ construction
contract) of the Water Riser Repair (the “Water Riser Escrow”) will be held back
from Closing proceeds by the Escrow Agent for purposes of the costs associated
with the Water Riser Repair. The Escrow Agent shall be authorized to disperse to
the Condo Association from the Water Riser Escrow for payment of costs that are
billed with appropriate supporting documentation (including without limitation
statutory lien waivers) by the contractor(s), consultant(s) and any
subcontractors engaged by the Condo Association to complete the Water Riser
Repair, and to disperse to Assignor any difference (if positive) between the
actual cost to complete the Water Riser Repair and the Water Riser Escrow amount
upon final completion of the Water Riser Repair (which shall include without
limitation, full completion of all work related to the Water Riser Repair,
satisfactory completion of all required inspections of the Water Riser Repair
work, issuance of the contractor’s one-year warranty over such work, and the
receipt of all applicable final lien waivers). The Water Riser Escrow shall be
held by Escrow Agent pursuant to the terms of a commercially reasonable escrow
agreement executed by Assignor, Assignee and Escrow Agent, which shall provide,
in part, for the foregoing matters relating to completion of the Water Riser
Repair. Assignor and Assignee shall use commercially reasonable, good faith
efforts to agree upon the form of escrow agreement no later than two (2) days
prior to Closing. Assignor acknowledges that, during the period ending on the
Feasibility Expiration Date, Assignee shall be entitled to review the issue of
the Water Riser Repair.
13.1.14.    Other Contracts. Assignor has not entered into any other contract or
agreement to sell the Office Condominium or any of the other Assigned Interests
or any part thereof that is currently in effect and will not grant any option,
right of first refusal or first opportunity to any party to acquire any right,
title or interest in the Office Condominium or any of the other Assigned
Interests or any portion thereof.


13.1.15.    Hazardous Waste. Other than as identified in the Permitted
Exceptions, to Assignor's knowledge, none of the Office Condominium, the Land or
the Improvements is in violation of, nor is any of the Office Condominium, the
Land or the Improvements presently nor has any of the Office Condominium, the
Land or the Improvements been under investigation for a violation of any
Relevant Environmental Laws. Assignor has not used, generated, manufactured,
stored or disposed in, at, on, under or about any of the Office Condominium, the
Land or the Improvements or transported to or from any of the Office
Condominium, the Land or the Improvements any Hazardous Material nor, to
Assignor's knowledge, has any Hazardous Material been installed or placed on any
of the Office Condominium, the Land or the Improvements, other than incidental
amounts commonly used in the construction, ownership or operation of a building
such as the Improvements and in full compliance with all legal requirements
(e.g., without limitation, cleaning supplies).

21





--------------------------------------------------------------------------------



13.1.16.    Condo Association. To Assignor’s knowledge, neither Assignor nor the
Hotel Owner is in default under the Condominium Declaration. All assessments and
other charges payable by or on behalf of Assignor pursuant to the Condominium
Declaration have been paid in full. To Assignor’s knowledge, no special or other
assessments other than regular assessments have been levied against or have been
proposed to be levied against the Office Condominium or with respect to the
Common Elements.
13.1.17.    Change of Circumstances. If, at any time after the Agreement Date,
but prior to the Closing Date, Assignor, or any representative of Assignor,
learns of any facts or circumstances which would render the representations and
warranties contained in Section 13.1.1 through Section 13.1.14 untrue, then
Assignor shall promptly notify Assignee of all such facts and circumstances and,
without waiving any right to pursue its remedies for default provided herein,
Assignee may, within five (5) business days following receipt of such Notice but
in no event later than the scheduled Closing Date, provide Notice to Assignor
and Escrow Agent of its election to terminate this Agreement, whereupon the
Deposit(s) shall be returned to the Assignee, this Agreement shall terminate,
the Deposit(s) shall be returned to Assignee and Assignee shall have no further
obligation or liability hereunder; provided, Assignee's failure to timely
provide Notice of its election to terminate this Agreement shall be deemed an
election to proceed with the transaction and the applicable representation and
warranty(ies) shall be deemed modified to be consistent with Assignor's Notice
to Assignee.
  
To the extent that any of the representations and warranties made by Assignor
pursuant to this Section 13.1 are made to Assignor's knowledge, Assignee agrees
that such representations and warranties shall be strictly construed and limited
to the actual knowledge of Todd Kindberg (Director, Portfolio and Asset
Management), Assignor hereby representing that Todd Kindberg is the
representative of Assignor most familiar with the Office Condominium and its
operation, only as of the Agreement Date and, subject to Section 13.1.15, as of
the Closing Date, without having made, or being under any duty to make, any
investigation or inquiry whatsoever with respect thereto, and Assignee is not
relying on Assignor or such individuals to have made any such investigation or
inquiry. In no event shall Todd Kindberg be personally liable for any
representation or warranty contained herein. Notwithstanding anything to the
contrary contained in this Agreement, the representations and warranties set
forth in this Section 13.1 shall survive the Closing for a period of twelve (12)
months after the Closing and no action or claim based thereon shall be commenced
after such period.


13.2.    Assignee. Assignee acknowledges, represents and warrants to Assignor
that the following are true as of the Agreement Date, will be true as of the
Closing, and in entering into this Agreement Assignor is relying upon, the
following:


13.2.1.    Organization and Authority. Assignee is a limited liability company,
duly organized, validly existing and in good standing in the State of Delaware.
Assignee has full power and authority and has obtained any and all consents
required to enter into this Agreement and to consummate the transaction
contemplated herein. This Agreement has been, and the documents to be executed
by Assignee pursuant to this Agreement will be, authorized and properly executed
and constitute the valid and binding obligations of Assignee, enforceable
against Assignee in accordance with their terms.


13.2.2.    Conflicts. The execution and delivery of this Agreement and any other
document required herein, and the consummation of the transactions contemplated
hereby and thereby, will not result in any violation of, or default under, any
term or provision of any agreement, instrument, mortgage, loan, or similar
documents to which Assignee is a party of or by which Assignee is bound.



22





--------------------------------------------------------------------------------



13.2.3.    No Additional Representations and Warranties. Except as expressly
provided in this Agreement, Assignor, and its employees, agents and
representatives have not made, nor has Assignee relied on, any representations,
warranties, guarantees, or promises (oral, written or implied) regarding the
Office Condominium including the Development Lease or the condition or
suitability of the Office Condominium for Assignee's intended use or any other
use.


13.2.4.    Investigation by Assignee. Prior to the Closing, Assignee shall have
made its own examination, inspection, analysis and investigation of (i) the
Governance Documents, the Leases, the Development Lease, the Contracts, the
Plans and Permits, the Permitted Exceptions, and all similar and related
documents and items; and (ii) the Improvements, Common Areas and Office
Condominium (including, without limitation, all environmental, engineering and
other conditions) and Assignee is entering into this Agreement and purchasing
the Assigned Interest in the Office Condominium based upon the results of such
inspections and investigations and not in reliance on any statements,
representations, or agreements of Assignor not contained in this Agreement.


13.2.5.    No Attachments, Executions, Assignments for Benefit of Creditor.
There are no attachments, execution proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other similar proceedings
pending or, to Assignee's knowledge, threatened against Assignee, nor are any
such proceedings contemplated by Assignee.


13.2.6.    No Litigation. There is no complaint, litigation, investigation or
proceeding pending as of the Agreement Date or, to the actual knowledge of
Assignee, contemplated or threatened against Assignee as of the Agreement Date
which would prevent Assignee from performing its obligations under this
Agreement or any other instrument or document contemplated hereby or related
hereto. Prior to the Closing Date, Assignee shall promptly inform Assignor of
any litigation (or of any claim or controversy if it is reasonably foreseeable
that such litigation, claim or controversy might become the subject of
litigation) against Assignee if such litigation or potential litigation might,
in the event of an unfavorable outcome, have a material adverse effect on
Assignee's capability to perform its obligations under this Agreement or any
other agreement between Assignee and Assignor.
  
13.2.7.     OFAC. Assignee and each person or entity owning an interest in
Assignee is (i) not currently identified on the Specially Designated Nationals
and Blocked Persons List maintained by OFAC pursuant to any OFAC List, and is
not a person or entity with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States. None of the funds or other assets of Assignee
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person. No Embargoed Person has any interest of any nature
whatsoever in Assignee (whether directly or indirectly). Assignee has
implemented procedures, and will consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times. Assignee also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person or entity who owns any other
direct interest in Assignee is or shall be listed on any of the Lists or is or
shall be an Embargoed Person. This Section 13.2.7 shall not apply to any person
or entity to the extent that such person's or entity's interest in Assignee is
through a U.S. Publicly-Traded Entity. Notwithstanding the foregoing, at such
time as this Agreement is assigned by Assignee, the representations and
warranties made in this Section 13.2.7 shall be true, accurate and complete as
to the assignee and its member(s), but all of the representations and warranties
in this Section 13.2.7 as to entities or person who hold direct or indirect
interests in said member(s) shall be made only to the actual knowledge of said
assignee.



23





--------------------------------------------------------------------------------



13.2.8.    Change of Circumstances. If, at any time after the Agreement Date but
prior to the Closing Date, Assignee, or any representative of Assignee, learns
of any facts or circumstances which would render the representations and
warranties contained in Section 13.2.1 through 13.2.7 untrue, then Assignee
shall promptly notify Assignor of all such facts and circumstances and, without
waiving any right to pursue its remedies for default provided herein, Assignor
may, within five (5) business days following receipt of such Notice but in no
event later than the scheduled Closing Date, provide Notice to Assignee and
Escrow Agent of its election to terminate this Agreement, whereupon this
Agreement shall terminate and Assignor shall have no further obligation or
liability hereunder; provided, Assignor's failure to timely provide Notice of
its election to terminate this Agreement shall be deemed an election to proceed
with the transaction and the applicable representation and warranty(ies) shall
be deemed modified to be consistent with Assignee's Notice to Assignor.


Notwithstanding anything to the contrary contained in this Agreement, the
representations and warranties set forth in this Section 13.2 shall survive the
Closing for a period of twelve (12) months after the Closing and no action or
claim based thereon shall be commenced after such period.


14.    Condition of Property; Waiver of Claims. Prior to the Feasibility
Expiration Date, Assignee shall have made, and hereby acknowledges that it will
have full and complete access to make, its own examination, inspection and
investigation of the condition of the Office Condominium (including, without
limitation, all matters pertaining to environmental hazards and compliance with
Relevant Environmental Laws and all other Applicable Laws, the subsurface
thereof, and soil, engineering and all other conditions which may affect the
ownership, use, operation and occupancy thereof) as it deems necessary or
appropriate, together with its review of the Governing Documents, the Leases,
the Development Lease, the Contracts, the Plans and Permits, the Permitted
Exceptions, and such other documents and items as Assignee shall have
determined. Assignee is a sophisticated purchaser who is familiar with the
ownership, use, lease and operation of real estate projects similar to the
Office Condominium and the Assigned Interest therein and had, or will have,
adequate opportunity to complete all physical, legal and financial examinations,
reviews and investigations relating to the purchase and assumption of the
Assigned Interest in the Office Condominium which in Assignee's judgment bear
upon the value and suitability of the Assigned Interest in the Office
Condominium for Assignee's purposes and, except as expressly set forth in this
Agreement or in the documents delivered by Assignor to Assignee at Closing,
Assignee is acquiring the Assigned Interest in the Office Condominium solely on
the basis of and in reliance upon such examinations and the title insurance
protection afforded by the Title Policy. Accordingly, except as otherwise
expressly set forth in this Agreement or in the documents delivered by Assignor
to Assignee at Closing, Assignor shall not be responsible or liable to Assignee
for any conditions or circumstances affecting the Office Condominium or the
Assigned Interest therein, as Assignee is purchasing the Assigned Interest in
the Office Condominium, except as otherwise expressly set forth in this
Agreement or in the documents delivered by Assignor to Assignee at Closing,
AS-IS, WHERE-IS and WITH ALL FAULTS, and not in reliance on any representations
or warranties, express or implied, except as expressly set forth in this
Agreement or in the documents delivered by Assignor to Assignee at Closing.


Other than with respect to claims arising from Assignor's default in the
performance of Assignor's express covenants, representations and warranties
contained in this Agreement or in the documents delivered by Assignor to
Assignee at Closing, or claims arising as a result of the fraud or acts or
omissions of Assignor or a Assignor Related Party which affect the condition of
the Office Condominium, which shall not be abridged by the other provisions of
this Section 14 to the contrary, Assignee hereby fully releases Assignor and all
affiliates, members, officers, agents, successors and assigns of Assignor from
any and all claims that it may now have or hereafter acquire against Assignor or
any affiliates, members, officers, agents, successors and assigns of Assignor,
for any cost, loss, liability, damage, expense, demand, action or cause of
action

24





--------------------------------------------------------------------------------



arising from or related to any construction defects, errors or omissions or
other conditions affecting the Office Condominium or the Assigned Interest
therein. Assignee further acknowledges and agrees that this release shall be
given full force and effect according to each of its expressed terms and
provisions, including, but not limited to, those relating to unknown and
unsuspected claims, damages and causes of action. This waiver and release of
claims shall survive the Closing and shall not merge into the Assignment and
Assumption or other instrument executed or delivered in connection with the
transaction contemplated hereby.


Further notwithstanding the other provisions of this Section 14 to the contrary,
the acknowledgments, disclaimers, waivers, releases and matters set forth in
this Section 14 shall not prevent Assignee from defending itself in any
governmental or third party environmental or other claim asserted against
Assignee after Closing with respect to any environmental or other matters
occurring prior to the date of Closing by alleging in good faith that Assignor
and not Assignee is liable for such claims.


15.    Notices. All notices ("Notice" or "Notices") shall be in writing and
shall be given to the other Party hereto and to Escrow Agent as follows: (a)
personal delivery subject to confirmation of delivery; or (b) established
overnight commercial courier with delivery charges prepaid or duly charged; or
(c) by e-mail; or (d) registered or certified mail, return receipt requested,
first class postage prepaid. All Notices shall be addressed to the addresses for
Assignor, Assignee and Escrow Agent as set forth below, or to such other address
or addressee as any party entitled to receive Notices under this Agreement shall
designate, from time to time, by Notice given to the others in the manner
provided in this section.


If to Assignor:        CPE Office Owner, LLC
c/o National Real Estate Advisors, LLC
900 Seventh Street NW, Suite 600
Washington, DC 20001
Attn: President & Chief Executive Officer, & Asset Management
E-mail: tkindberg@natadvisors.com


and:        Greenberg Traurig, LLP
2375 East Camelback Road, Suite 700
Phoenix, Arizona 85016
Attn: Rebecca L. Burnham, Esq.
E-mail: BurnhamR@gtlaw.com


and:        Difede Ramsdell Bender PLLC
900 Seventh Street, NW, Suite 810
Washington, DC 20001
Attn: James R. Difede, Esq.
E-mail: jdifede@drblaw.net


If to Assignee:        ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Daniel T. Haug
Email: DHaug@acrpreit.com                 


and:        ARCP Acquisitions, LLC

25





--------------------------------------------------------------------------------



c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Kathi Simens
Email: KSimens@arcpreit.com


and:        Snell & Wilmer LLP
One Arizona Center
Phoenix, AZ 85004-2202
Attn:    John F. Baird, II
E-mail: jbaird@swlaw.com


If to Escrow Agent:    Fidelity National Title Insurance Company
1015 15th Street N.W., Suite 300
Washington, D.C. 20005
Attention: Leslie E. Orr, Esq.
E-mail: lorr@fnf.com


Notices given by personal delivery shall be presumed to have been received upon
tender to the applicable party at the addresses set forth above. Notices given
by overnight courier shall be presumed to have been received the next Business
Day after delivery to such overnight commercial courier. Notices given by mail
shall be presumed to have been received on the third Business Day after deposit
into the United States Postal System. All copies to the applicable persons or
entity(ies) designated above to receive copies shall be given in the same manner
as the original Notice, and such giving shall be a prerequisite to the
effectiveness of any Notice. The inability to deliver because of a changed
address of which no Notice was given, or rejection or other refusal to accept
any Notice, shall be deemed to be the receipt of the Notice as of the date of
such inability to deliver or rejection or refusal to accept. If a notice is
given by e-mail transmission, it shall be deemed given on the date of the
transmission if given during normal business hours, provided that a copy of such
transmission is also sent to the intended addressee by means described in
clauses (a), (b) or (d) above.


16.    Default and Remedies.


16.1.    Assignee Default and Assignor Remedies. Assignee shall not be deemed to
be in default under this Agreement: (a) with respect to any monetary obligation
of Assignee unless the failure is not cured within one (1) business day after
Assignee's receipt of Notice of such failure from Assignor, or (b) with respect
to any non-monetary obligation of Assignee unless the failure is not cured
within five (5) business days after Assignee's receipt of Notice of such failure
from Assignor, provided that a non-permitted assignment or transfer as
referenced in Section 31.2 and/or the failure to execute, acknowledge or deliver
(as applicable) instruments or documents on the Closing Date shall be subject to
the notice and cure provisions of clause (a) of this section. In the event of
(i) Assignee's uncured default prior to the Closing, Assignor shall either (A)
waive such default and proceed with the Closing, or (B) terminate this Agreement
by Notice to Assignee and Escrow Agent, whereupon Assignor shall as its sole and
exclusive remedy be entitled to retain the Deposit as liquidated damages and as
consideration for entering into this Agreement with Assignee and for taking the
Assigned Interest in the Office Condominium off the market and not as a penalty,
and (ii) Assignee's uncured default after the Closing, Assignor's sole and
exclusive remedy shall be the right to recover from Assignee Assignor's actual
damages and such equitable relief (including provisional and extraordinary
remedies) as may be appropriate under the circumstances, Assignor hereby waiving
any right

26





--------------------------------------------------------------------------------



to recover exemplary, punitive, indirect, consequential, special or other
damages other than Assignor's actual damages.


16.2.    Assignor Default and Assignee Remedies. Assignor shall not be deemed to
be in default under this Agreement: (a) with respect to any monetary obligation
of Assignor unless the failure is not cured within one (1) business day after
Assignor's receipt of Notice of such failure from Assignee, or (b) with respect
to any non-monetary obligation of Assignor unless the failure is not cured
within five (5) business days after Assignor's receipt of Notice of such failure
from Assignee, provided that the failure to execute, acknowledge or deliver (as
applicable) required instruments or documents on the Closing Date shall be
subject to the notice and cure provisions of clause (a) of this section. In the
event of (i) Assignor's uncured default prior to the Closing, Assignee's sole
and exclusive remedies shall be to either (A) terminate this Agreement by Notice
to Assignor and Escrow Agent, whereupon Assignor shall promptly reimburse to
Assignee its out-of-pocket and third-party property diligence expenses (but in
an amount not to exceed $100,000), the Deposit(s) shall be returned to Assignee,
and thereafter (except as otherwise provided in this Agreement) neither Party
shall have any further obligations or liabilities under this Agreement, or (B)
institute all proceedings necessary to specifically enforce the terms of this
Agreement and cause the Assigned Interest to the Office Condominium to be
conveyed to Assignee provided, in the event specific performance is not
available as a remedy, Assignee may seek recovery from Assignor of the actual
damages reasonably incurred by Assignee and resulting from Assignor's default,
and (ii) Assignor’s uncured default following the Closing, Assignee may seek
recovery from Assignor of Assignee's actual damages and such equitable relief
(including provisional and extraordinary remedies) as may be appropriate under
the circumstances, Assignee hereby waiving any right to recover exemplary,
punitive, indirect, consequential, special or other damages other than
Assignee's actual damages.


17.    Further Instruments. Each Party, promptly upon the request of the other
or upon the request of Escrow Agent, shall execute and have acknowledged and
delivered to the other or to Escrow Agent, as may be appropriate, any and all
further instruments reasonably requested or appropriate to evidence or give
effect to the provisions of this Agreement and which are consistent with the
provisions hereof.


18.    Exclusivity. Assignor agrees not to solicit offers to purchase from other
prospective purchasers or assignees on or after the Agreement Date unless this
Agreement is terminated in accordance with the terms contained herein.


19.    Descriptive Headings. The descriptive headings of the paragraphs of this
Agreement are inserted for convenience only and shall not control or affect the
meaning or construction of any provisions hereof.


20.    Exhibits. All exhibits attached hereto and referred to in this Agreement
are incorporated herein by this reference and are made a part of this Agreement.


21.    Business Days and Computation of Time. The time in which any act is to be
done or any obligation is to be performed under this Agreement is computed by
excluding the first day, and including the last day. If the last day of any time
period stated in this Agreement or the date on which any obligation to be
performed under this Agreement shall fall on a day other than a Business Day,
then the date of performance shall be extended so it shall end on the next
succeeding Business Day. Unless expressly indicated otherwise, (a) all
references to time shall be deemed to refer to Arizona Time, and (b) all time
periods shall expire at 2:00 p.m. Arizona Time.



27





--------------------------------------------------------------------------------



22.    Entire Contract. This Agreement constitutes the entire agreement between
the Parties with regards to the sale and assignment and purchase and assumption
of the Office Condominium. All terms and conditions contained in any other
writings previously executed by the Parties and all other discussions,
understandings or agreements regarding the Office Condominium and the subject
matter hereof shall be deemed to be superseded hereby.


23.    Construction. Each Party and its counsel have reviewed and revised this
Agreement and agree that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not apply in the
interpretation of this Agreement or any amendments or exhibits hereto.


24.    Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by the Parties hereto, and any
waiver granted shall not be deemed effective except for the instance and in the
circumstances particularly specified therein and, except as expressly provided
otherwise in this Agreement, unless in writing and executed by the Party against
whom enforcement of the waiver is sought.


25.    Casualty/Condemnation. In the event that, prior to Closing, the Office
Condominium or any of the other Assigned Interests, or any part thereof, (i) is
destroyed or damaged, and such damage exceeds One Hundred Thousand and 00/100
Dollars ($100,000.00), or (ii) if condemnation proceedings are commenced against
the Office Condominium or any of the other Assigned Interests, which in
Assignee’s reasonable discretion materially and adversely affect the use and
operation thereof, Assignee shall have the right, exercisable by giving notice
of such decision to Assignor within three (3) Business Days after receiving
written notice of such damage, destruction or condemnation proceedings, to
terminate this Agreement, in which case neither party shall have any further
rights or obligations hereunder except for those obligations which expressly
survive the termination of this Agreement and the Deposit shall be returned to
Assignee. If (i) the casualty damage does not exceed One Hundred Thousand and
00/100 Dollars ($100,000.00), (ii) the condemnation does not in Assignee’s
reasonable discretion materially and adversely affect the use and operation of
the Office Condominium or any of the other Assigned Interests, or (iii) Assignee
elects as set forth in the preceding sentence to accept the Office Condominium
or any of the other Assigned Interests, Assignee shall accept the Office
Condominium or any of the other Assigned Interests in its then condition and
proceed with the Closing with no reduction, offset or abatement of the Purchase
Price and accept, as its sole recourse against Assignor payment or assignment of
(i) applicable insurance proceeds, if any, from policies of insurance maintained
and paid for by Assignor covering the Office Condominium or any of the other
Assigned Interests up to the amount paid by the insurer and necessary to make
the repairs or restorations and to compensate Assignee for loss of rents during
its ownership period, or (ii) any condemnation award, subject to the rights of
the Tenants to such proceeds or awards under the Tenant Leases, if any. Assignor
shall credit the Purchase Price to the extent any deductible exists that is the
Assignor's responsibility under any policies of insurance, which credit shall
not exceed the amount of such damages. The Closing shall automatically be
extended as may be necessary for the timeframes set forth herein to run;
provided however, the Closing may occur prior to the final settlement with and
payment by the insurer, in the event of casualty damage or final settlement and
payment of condemnation proceeds, if applicable.


26.    Non-Liability. Assignee agrees that it shall look solely to Assignor's
interest in the Office Condominium and the proceeds thereof, and not to any
other assets of Assignor, or to the members, managers, directors, officers,
employees, shareholders, partners or agents of Assignor or any other person,
partnership, corporation or trust, as principal of Assignor or otherwise, and
whether disclosed or undisclosed, to enforce its rights hereunder, and that none
of the members, managers, directors, officers, employees, shareholders, partners
or agents of Assignor or any other person, partnership, corporation or trust, as
principal of Assignor

28





--------------------------------------------------------------------------------



or otherwise, and whether disclosed or undisclosed, shall have any personal
obligation or liability hereunder, and Assignee shall not seek to assert any
claim or enforce any of its rights hereunder against such party.


27.    Affiliate Property. Assignee acknowledges and understands that Assignor
is not in any way representing or warranting the future use of property leased
or owned by Affiliates of Assignor adjacent to or in the vicinity of the
Freeport-McMoRan Center Condominium; the use of such property is subject to
change and none of Assignor or its employees, agents or representatives have
made, nor has Assignee relied on, any representations, warranties or promises,
oral or written, regarding such use or any other matters pertaining to such
property except as set forth in the Permitted Exceptions (including the
Governance Documents).


28.    Time of the Essence. TIME IS OF THE ESSENCE WITH RESPECT TO ALL TERMS
CONTAINED IN THIS AGREEMENT.


29.    Survival of Covenants, Agreements, Representations and Warranties. Except
as otherwise provided herein, the covenants contained in this Agreement shall
not survive the Closing of the purchase and sale and shall be deemed merged into
the Development Lease Assignment. In furtherance thereof, upon execution and
delivery of the Development Lease Assignment and the other closing documents,
the representations, warranties, covenants, conditions, rights, liabilities and
obligations under this Agreement shall expire and terminate without any further
action by the Parties, except where and to the extent that this Agreement
expressly provides that any such representations, warranties, covenants,
conditions, rights, liabilities and obligations survive the Closing, or to the
extent expressly contained in the Development Lease Assignment and the other
documents or instruments executed and delivered at or after the Closing.


30.    No Partnership or Agency Relationship. Assignee and Assignor expressly
acknowledge and agree that they are not joint venturers, partners or agents of
each other and do not have fiduciary duties with respect to one another in any
manner whatsoever, in respect of the Office Condominium. Nothing in this
Agreement is intended or shall be construed to create a joint venture,
partnership, agency, or fiduciary relationship between Assignee and Assignor.


31.    Assignment or Conveyance.


31.1.    Assignor. From and after the Agreement Date, Assignor shall not convey,
pledge, encumber, grant security interests in, or otherwise transfer, by deed of
trust, mortgage, collateral assignment, security agreement, or similar
instrument all or any portion of the Office Condominium or the other Assigned
Interests and/or its interest under this Agreement. Assignor shall cause any
mortgage or deed of trust (and all documents executed in connection therewith)
that encumbers the Office Condominium or the other Assigned Interests to be
released of record on or before the Closing Date at Assignor's sole cost and
expense. Assignor shall also cause the removal or satisfaction of Requirement
No. 13 appearing in the Title Commitment (with respect to the Memorandum of
Lease recorded as Instrument No. 2005-1455061).


31.2.    Assignee. Except as provided below, this Agreement may not be assigned
by Assignee without the prior written consent of Assignor, which consent will
not be unreasonably withheld. Notwithstanding the foregoing, Assignee may assign
its rights under this Agreement to any entity affiliated with, controlled by, or
under common control with Assignee without seeking or obtaining Assignor’s
consent, including specifically (but without limitation) ARCP OFC Phoenix
(Central) AZ, LLC, a Delaware limited liability company. Such assignee will
execute an instrument whereby such assignee assumes the obligations of Assignee
under this Agreement. No assignment by Assignee shall release or otherwise
relieve Assignee

29





--------------------------------------------------------------------------------



from any obligations hereunder; provided, however, that if Closing occurs the
assignor (but not the assignee) shall thereupon be relieved (as a primary
obligor, but shall remain responsible as a surety) of all the assignor’s
obligations arising under this Agreement before, on and after Closing.


32.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the respective Parties hereto.
  
33.    No Third Party Beneficiary. The provisions of this Agreement are not
intended to benefit any third parties.


34.    Governing Law; Choice of Forum. This Agreement shall be governed by and
construed in accordance with the laws of the State of Arizona without reference
to conflict of law principles. Any action brought to interpret, enforce or
construe any provision of this Agreement shall be commenced and maintained in
the Superior Court for Maricopa County, in Phoenix, Arizona, and the Parties
agree and consent to the exclusive jurisdiction of such Superior Court and waive
all right to seek removal of any action to any other court (federal or state).


35.    Attorneys' Fees. If it becomes necessary for either Party to employ legal
counsel or to bring an action or other proceeding, including arbitration under
Section 36, to enforce any of the terms, covenants or conditions of this
Agreement, the prevailing Party in any such action or proceeding shall be
entitled to recover its reasonable costs and expenses incurred in such action
from the other Party, including, without limitation, reasonable attorneys' fees,
and if any decision is obtained by the prevailing Party, all such costs,
expenses and fees shall be included in the decision, order or judgment, as
applicable. If both Parties are awarded relief, then the award for attorneys'
fees shall be apportioned in the discretion of the applicable decision-maker.


36.    Mandatory Arbitration. Any dispute between Assignee and Assignor with
respect to any matter pertaining to this Agreement shall be resolved pursuant to
this Section 36, Assignee and Assignor each hereby waiving its right to seek a
judicial determination of any dispute under this Agreement, including whether
either Party is in default under this Agreement. Without limitation of the
foregoing, the requirement that all disputes be resolved through arbitration
pursuant to this Section 36 shall constitute an absolute defense to any court
action filed by one of the Parties hereto against the other, and shall enable
the Party against whom such action is filed to cause such action to be dismissed
or set aside at any time.
  
36.1.    Monetary Obligations. The existence of a dispute pertaining to this
Agreement shall not excuse any performance of a Party's monetary obligations
under this Agreement; rather, in such event, a Party disputing the amount or
existence of a monetary obligation deposit the disputed amount (and, if
applicable, undisputed amount), in cash or other immediately available funds,
into an escrow with Escrow Agent, whereupon Escrow Agent shall disburse any
undisputed amount to the Party entitled thereto and retain the disputed amount
in escrow pending resolution of such dispute pursuant to this Section 36.


36.2.    Governing Rules. The arbitration shall be conducted in accordance with
the American Arbitration Association ("AAA") Rules of Commercial Arbitration
("AAA Rules"), except to the extent modified herein.


36.3.    Qualification of Mediators and Arbitrators. Each proposed mediator and
arbitrator shall be a currently-practicing attorney or retired judge licensed by
the State Bar of Arizona, have at least ten (10) years’ experience with
commercial real estate transactions in the Phoenix, Arizona metropolitan area,
and,

30





--------------------------------------------------------------------------------



in the case of mediators, shall be chosen from panels or lists designated by the
AAA and, in the case of an arbitrator, shall be selected by the AAA, in each
instance subject to the foregoing requirements.


36.4.    Initiation of Proceeding. At any time following expiration of any
applicable cure period, either Party (the "Initiating Party") may initiate
arbitration of a dispute by serving Notice on the other Party (the "Responding
Party"), provided, either the Initiating Party or the Responding Party may elect
to submit such dispute, first, to non-binding mediation by Notice to the other
Party ("Mediation Notice"). If the Initiating Party fails to include such
election in its initial Notice to the Responding Party, then, within five (5)
business days of receipt of the Initiating Party's Notice, the Responding Party
may serve a Mediation Notice on the Initiating Party. A copy of the notice of
arbitration, together with this arbitration provision and the appropriate filing
fee as required by the AAA, shall be provided to the Phoenix, Arizona office of
the AAA.


36.5.    Mediation. If either Party elects to pursue mediation, the Mediation
Notice shall also be provided to the Phoenix, Arizona office of the AAA with a
request for appointment of a mediator in accordance with this Agreement and the
procedures then employed by the AAA. Either Party may reject the mediator
selected up to two times but then must accept the choice of mediator. Prior to
the mediation, the Parties shall each provide the mediator with a confidential
(to be exchanged by the Parties) statement setting forth such Party's
description of the nature of the Dispute and, if applicable, the relief sought.
The mediation conference shall be conducted in Phoenix, Arizona, and concluded
within 60 days of the Mediation Notice and within 30 days of the appointment of
a Mediator.


36.6.    Arbitration. If neither Party elects to pursue mediation or if the
mediation is not successful, the Parties shall proceed to binding arbitration
shall request that an arbitrator be appointed within the shortest possible
period by the President or Chief Administrative Officer of the local branch or
office of the AAA or any successor association or body of comparable standing if
the AAA is not then in existence.


36.6.1.    Proceeding. The arbitrator shall be sworn faithfully and fairly to
determine the matters at issue and, immediately following appointment, the
arbitrator shall provide Notice to the parties indicating the time and location
of the scheduled arbitration proceeding, which shall take place in Phoenix,
Arizona, as soon as possible and, in all events, within thirty (30) days
following the date on which the arbitrator is appointed, unless the arbitrator
for good cause shown delays the hearing. The scope of the arbitration proceeding
shall be limited to the matters that are the basis of the dispute and shall
include no other matters. The arbitrator shall afford to the Parties the right
to conduct discovery in accordance with the Arizona Rules of Civil Procedure
("ARCP"), provided the applicable discovery and other time periods under the
ARCP shall be adjusted, as determined by the arbitrator, in order to permit the
prompt conclusion of such proceeding as contemplated by this Section 36. At the
conclusion of the proceeding, each Party shall provide the arbitrator and the
other Party with a statement of its "best and final" position respecting the
disputed matter(s).


36.6.2.    Scope of Award. With the exception of damages other than actual
damages (i.e., punitive, consequential, or other special damages, which are
expressly precluded), the arbitrator shall have the authority to award any
remedy or relief that a court of the State of Arizona could order or grant,
including, without limitation, specific performance of any obligation created
under this Agreement, the issuance of an injunction, or the imposition of
sanctions for abuse or frustration of the arbitration process; provided,
however, the arbitrator shall rule in favor of one Party as to each disputed
matter, with no compromises or alternative solutions permitted, i.e., shall
select the position offered by one of the Parties with respect to each issue

31





--------------------------------------------------------------------------------



presented for resolution, without variation, and shall give Notice to the
Parties hereto of such determination as soon as possible following the hearing.


36.6.3.    Fees and Costs. The arbitrator shall assess its fees, all other
reasonable fees and costs of any such arbitration proceeding and reasonable
attorneys' fees against the Party who is not the prevailing party. For purposes
of this Paragraph, the term "prevailing party" shall mean (i) with respect to
the claimant, one who is successful in obtaining substantially all of the relief
sought, and (ii) with respect to the respondent, one who is successful in
denying substantially all of the relief sought by the claimant. If neither party
substantially prevails, then the award for attorneys' fees shall be apportioned
in the arbitrator's discretion.


36.6.4.    Decision Binding. The decision or award by the arbitrator when made
shall be final and non-appealable and the Parties shall be bound by such
arbitration decision or award for all purposes and judgment may be entered upon
it in accordance with Applicable Laws in the Maricopa County Superior Court.
36.7.    Termination by Assignee. Assignor hereby agrees and acknowledges that
neither the termination of this Agreement by Assignee prior to or upon the
Feasibility Expiration Date as provided herein nor the right of Assignee to
receive a return of the Deposit following such a termination shall be subject to
any arbitration or mediation.


37.    Confidentiality. Except as may be required by law or in connection with
any court or administrative proceeding and as expressly provided in the next
sentence, neither Assignee nor its agents or designees shall issue or cause the
publication of any press release or other public announcement, or cause, permit
or suffer any other disclosure which sets forth the terms of the transactions
contemplated hereby (other than to Assignee’s consultants, advisors, attorneys,
accountants, lenders and investors or potential investors, who, in turn, shall
be bound by this Section 37), without first obtaining the written consent of
Assignor. Assignor and Assignee each recognizes that one or more Affiliates of
the other Party are subject to rules and regulations, under Applicable Laws,
which may require certain disclosures, filings with governmental authorities,
financial statements and/or other communications of information regarding the
transactions contemplated hereby as may be necessary or advisable under
Applicable Laws, GAAP or other accounting rules or procedures.


38.    Publicity. Assignor and Assignee each hereby covenant and agree that (a)
prior to the Closing neither Assignor nor Assignee shall issue any Release (as
hereinafter defined) with respect to the Transaction without the prior consent
of the other, except to the extent required by applicable Law, and (b) after the
Closing, any Release issued by either Assignor or Assignee shall be subject to
the review and approval of both parties (which approval shall not be
unreasonably withheld, conditioned or delayed, and Assignor and Assignee may
pre-approve a form of Release prior to Closing, and shall, upon request of the
other, reasonably cooperate towards such pre-approval), except to the extent
required by applicable law. If either Assignor or Assignee desires to issue a
Release, such party shall, at least two (2) Business Days prior to the issuance
of the same, deliver a copy of the proposed Release to the other party for its
review. As used herein, the term “Release” shall mean any press release or
public statement with respect to this Agreement or the transactions herein
contemplated in this Agreement. The obligations of the Parties set forth in this
Section 38 shall expire on the date that is twelve (12) calendar months after
the later to occur of the date of termination or expiration of this Agreement or
the Closing.



32





--------------------------------------------------------------------------------



39.    Commissions. Each party warrants and represents to the other that no real
estate sales or brokerage commissions or like commissions are or may be due in
connection with this transaction as a result of the act of the party so
warranting, except for a commission payable by Assignor to CB Richard Ells
(“Broker”). Assignor shall indemnify, defend and hold Assignee harmless from and
against any claims by Broker or other third party made by or through the acts of
Assignor for real estate or brokerage commissions, or a finders fee, in
connection with the transactions provided for herein, and all costs and expenses
incurred by Assignee in connection therewith including, but not limited to,
reasonable attorneys' fees. Assignee shall indemnify, defend and hold Assignor
harmless from and against any claims by third parties other than Broker made by
or through the acts of Assignee for real estate or brokerage commissions, or a
finders fee, in connection with the transactions provided for herein, and all
costs and expenses incurred by Assignor in connection therewith, including, but
not limited to, reasonable attorneys' fees.


40.    IRS Real Estate Sales Reporting. Assignee and Assignor hereby appoint
Escrow Agent as, and Escrow Agent agrees to act as, "the person responsible for
closing" the transaction which is the subject of this Agreement pursuant to
Internal Revenue Code Section 6045(e). Escrow Agent and Broker shall prepare and
file all informational returns, including without limitation, the applicable IRS
Form 1099-S and shall otherwise comply with the provisions of Internal Revenue
Code Section 6045(e). Escrow Agent shall indemnify, protect, hold harmless and
defend Assignor, Assignee and their respective attorneys for, from and against
any and all claims, actions, costs, loss, liability or expense arising out of or
in connection with the failure of Escrow Agent to comply with the provisions of
this section, only to the extent such provision applies to Assignors of real
property interests.


41.    No Recording. The Parties agree that neither this Agreement nor any
memorandum hereof shall be recorded.
42.    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAWS, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR
ANY TERMINATION OF THIS AGREEMENT.
43.    Counterparts. This Agreement may be executed simultaneously or in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement
44.    SEC Filing Information. In order to enable Assignee to comply with
certain reporting requirements of the Securities and Exchange Commission (the
“SEC”), including, without limitation, SEC Rule 3-14 of Regulation S-X, Assignor
agrees to provide Assignee and its representatives, upon Assignee’s request,
information relating to Assignor’s ownership and operation of the Office
Condominium, including, without limitation, Assignor's most current operating
statements relating to the financial operation of the Office Condominium for the
current and immediately prior fiscal years, and support for certain operating
revenues and expenses specific to the Office Condominium (collectively, the “SEC
Filing Information”). Assignor acknowledges that certain of the SEC Filing
Information may be included or disclosed in filings required to be made by
Assignee with the SEC. Assignor will cooperate in providing the SEC Filing
Information and answering questions with respect thereto as they arise. The
provisions of this Section 44 shall survive Closing for a period of one (1) year
45.    Sales and Privilege Taxes. Assignor represents, warrants and covenants to
Assignee that all state and local transaction privilege, sales, excise, use or
similar taxes relating to the development, sale or rental of the Property prior
to the Closing Date (including, without limitation any speculative builder tax,
owner-

33





--------------------------------------------------------------------------------



builder tax, construction contractor tax, or rent tax) have been or timely will
be paid. Assignor will pay any such taxes that may arise or be assessed against
Assignor as a result of the sale of the Property to the appropriate taxing
authorities as and when due. The provisions of this Section 45 shall survive
Closing.
46.    Tax Clearance Certificates. Subject to Section 11.2.1(i), Assignor shall
deliver to Assignee tax clearance certificates from the Arizona Department of
Revenue and the City of Phoenix at least two (2) days prior to Closing, each
showing that no amount of transaction privilege (sales) taxes, excise taxes, use
taxes and other taxes (including penalties and interest) is due. Should the
Closing occur on the October 7, 2014 Closing Date without such certificates
having been delivered, Assignor shall cause each such certificate to be
delivered to Assignee within fifteen (15) days following such Closing. The
obligation set forth in the preceding sentence shall survive Closing.
 
47.    APS Rebates. Assignee acknowledges and agrees that any rebates, profits,
credits, repayments or other sums (any such amounts, “APS Rebates”) issued by
the Arizona Public Service Company (“APS”) or its successors or assigns in
connection with that certain Agreement to Construct Electrical Distribution
Facilities by and between APS and Central Park East Associates, LLC (successor
in interest to and affiliate of Assignor) (“CPEA”) dated as of August 29, 2008
(the “APS Agreement”), including any modifications, extensions or amendments
thereto, shall be the sole property and interest of CPEA (or of Assignor, if so
elected by CPEA). Assignee shall have no right, title or interest in or to any
such APS Rebates, nor shall Assignee have any obligation or liability under the
APS Agreement (which, for clarity, is not a ‘Contract’ as identified on Exhibit
C hereto being assigned to or assumed by Assignee in connection herewith). If,
after the Closing, Assignee shall receive any APS Rebates pursuant to the APS
Agreement, such sum(s) shall be paid by Assignee to Assignor promptly after
Assignee receives payment thereof. The provisions of this Section 47 shall
survive Closing.
48.    Condo Association. Assignor shall cause the resignation, effective as of
the Closing, of two (2) of the current directors of the Condo Association. Prior
to Closing, Assignee shall identify to Assignor in writing the identity of the
director that Assignee will appoint to the Board of the Condo Association
immediately upon the Closing pursuant to the Bylaws of the Condo Association. In
addition, Assignor and Assignee shall utilize commercially reasonable efforts to
agree to a third director who shall be mutually appointed to the Board upon the
Closing, such that immediately following the Closing the Board of the Condo
Association shall be comprised of one (1) director appointed by Assignor, one
(1) director appointed by Assignee, and (1) director mutually appointed by
Assignor and Assignee. The provisions of this Section 48 shall survive Closing.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

34





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to become
effective as of the Agreement Date set forth above.
ASSIGNOR:
CPE OFFICE OWNER, LLC,
a Delaware limited liability company
By: /s/ Jeffrey J. Kanne
Print Name: Jeffrey J. Kanne
Its: President


ASSIGNEE:
ARCP ACQUISITIONS, LLC, a Delaware limited liability company
By: /s/ Daniel T. Haug
Print Name: Daniel T. Haug
Its: Authorized Officer








35





--------------------------------------------------------------------------------



ESCROW AGENT ACCEPTANCE:
The undersigned Escrow Agent accepts this Agreement as its escrow instructions
and agrees to perform the acts applicable to Escrow Agent in accordance with the
terms of this Agreement. Specifically, Escrow Agent understands, acknowledges
and agrees to the provisions of Section 40 labeled "IRS Real Estate Sales
Reporting" above and Section 4.6. Escrow Agent acknowledges it has received the
Deposit and a fully executed original of this Agreement as of the date set forth
underneath its signature below.
Fidelity National Title Insurance Company
By: /s/ Leslie E. Orr
Its: Escrow Agent
Date: 10/2/14





36



